 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road,
 3   Suite 403
     Redwood City, CA 94063
 4   Phone: (650) 282-5970
     Fax: (650) 282-5980
 5   Email: ws@waynesilverlaw.com
 6   Attorney for KENNETH Y. KAI and
 7   TAE K. KAI, Trustees of the Kai Family 1998 Trust

 8                               UNITED STATES BANKRUPTCY COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10                                           SAN JOSE DIVISION
11
     In re:                                                Case No.: 18-52601-MEH
12                                                         Chapter 13
     MICHAEL HAROUTUN MIROYAN,
13                                                         RS No.: WS110
              Debtor.
14
                                                              Date: January 31, 2019
15                                                           Time: 9:30 a.m.
                                                             Court: 3020, Hon. M. Elaine Hammond
16
17                                  REQUEST FOR JUDICIAL NOTICE
18            KENNETH Y. KAI and TAE K. KAI (“Movants”), Trustees of the Kai Family 1998 Trust
19   (“Kai Trust”) request the Court take judicial notice under Federal Rule of Evidence 201 of the
20   following pleadings and documents in Civil Action No. 15-1-0164K against Hawaiian Riverbend,
21   LLC in the Circuit Court of the Third Circuit State of Hawaii:
22    Exhibit                                          Description
23    One         Commissioner’s Report, Declaration of Commissioner, Exhibits “1” – “8”, Certificate
                  of Service
24
      Two         Plaintiff’s Notice of Bankruptcy Filed by Michael Haroutun Miroyan; Exhibit “A”;
25                Certificate of Service
26            Under Fed. R. Evid. 201(d), judicial notice may be taken at any stage of a proceeding. The
27   Court may take judicial notice of any matter “not subject to reasonable dispute because it: (1) is
28   generally known within the trial court’s territorial jurisdiction; or (2) can be accurately and readily


                                                                                                      Page - 1
     Request for Judicial Notice
 1   determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

 2          Courts may take judicial notice of proceedings in other courts. U.S. ex rel Robinson

 3   Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (citing St. Louis

 4   Baptist Temple, Inc. v. FDIC, 605 F.2d 1169 (10th Cir. 1979)) (“[W]e ‘may take notice of

 5   proceedings in other courts, both within and without the federal judicial system, if those proceedings

 6   have a direct relation to matters at issue.’”). The contents of these filings are public records that are

 7   “not subject to reasonable dispute [and] capable of accurate and ready determination by resort to

 8   sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).

 9          The Court may also consider facts subject to judicial notice in the context of a FRCP 12(b)(6)

10   motion to dismiss. Mullis v. U.S. Bankruptcy Court, 828 F.2d 1385, 1388 (9th Cir. 1987).

11          Dated: January 16, 2019
                                                            /s/ Wayne A. Silver
12                                                          Wayne A. Silver, attorney for KENNETH Y.
13                                                          KAI and TAE K. KAI, Trustees of the Kai
                                                            Family 1998 Trust
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                                                       Page - 2
     Request for Judicial Notice
                 EXHIBIT ONE
     [Commissioner’s Report, Declaration of
 Commissioner, Exhibits “1” – “8”, Certificate of
  Service - Civil Action No. 15-1-0164K against
Hawaiian Riverbend, LLC in the Circuit Court of the
          Third Circuit State of Hawaii]
                 EXHIBIT TWO
 [Plaintiff’s Notice of Bankruptcy Filed by Michael
   Haroutun Miroyan; Exhibit “A”; Certificate of
   Service - Civil Action No. 15-1-0164K against
Hawaiian Riverbend, LLC in the Circuit Court of the
             Third Circuit State of Hawaii]
